Davis, J.
There is no doubt that, at common law, a defendant might, by leave of Court, plead several pleas not consistent with each other. And there is a provision of statute to the same effect in this State. Such pleas may bo made specially, or by way of brief statement in connection with the general issue. So that, before specifications of defence were required, it could seldom be determined from the pleadings what the defence would be; and a plaintiff *136was obliged to anticipate every possible defence, in order to prepare for a trial of the case.
But it does not follow, because this was so at common law, and by statute formerly, that it is still so. On the contrary, it was to remedy this very evil, that the Act was passed requiring the defendant seasonably to put on file a specification "of the grounds of his defence.” The object was to give the plaintiff notice of the points to be raised or controverted , in order that he might be able to prepare his case for trial.
It was because the pleadings would not give .such notice that specifications of defence were necessaiy. And therefore it has been decided that specifications which do not give such notice, though they would have been sufficient as a plea, were insufficient as specifications of defence. Hart v. Hardy, 42 Maine, 196. As there may be several defen-ces to a suit, so several may be specified. And several de-fences may actually be made that would be called inconsistent, as pleas. Thus, one might, in fact, pay a promissory note that he never signed, or a demand that he never promised to pay. Such defences may therefore, perhaps, be specified, as well as pleaded.
But if'two of more defences are specified, only one of which can possibly be made, for the reason that the proof of one will necessarily disprove the others, the plaintiff cannot tell which, if either, will be made. Thus, to allege in the specifications that a promissory note in suit was never executed, and also that it embraces usurious interest, and that it was given without consideration, will give the plaintiff no notice of the defence; for all cannot be proved; and. he will be unable to determine which will be attempted.
It may be said that a defendant cannot always tell beforehand which of two defences he can make. Such cases, though rare, may be possible. And so a defendant may not always be able to decide, in advance, whether he has any defence. But the statute requires specifications, nevertheless. And, if he is certain that he can defend on one *137ground, or another, but he cannot tell which, and the two are inconsistent, he can elect which to specify; and if, at the trial, he finds that he is in error, he can obtain leave to amend. Cases are not infrequent in which defendants apply for leave to amend by specifying newly discovered grounds of defence. The power of the Court to allow amendments in specifications, as in pleadings, is sufficient to protect the rights of parties in exceptional cases, for which all loose rules of practice are always invoked. So far as the cause of action stated is definite and certain, unless we require equally definite specifications of defence, we give the statute no beneficial force. The printed forms used in some counties embrace nearly all possible defences, and, of course, more than are possible in any one case; and they are designed, like blanks for the money counts in a writ, to be used in all cases. Such specifications give no notice of defences really to be made, and amount to nothing. The only way to avoid this result is to require specifications to be made in good faith, sufficient, in each case, to give the plaintiff such notice of the defence as will enable him to prepare for trial.
What are sufficient specifications of defence is a question of law. In the case at bar, there are numerous grounds specified, only a part of which are possible to be made; and the plaintiff could not determine which to meet. He was in no better condition than if no specifications at all had been filed. The defendants had leave to amend, which they declined to do. Judgment was therefore properly ordered as upon a default.